COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 ZUZANA REYES A/K/A ZUZANA                                          No. 08-19-00089-CV
 HLUSKOVA,                                        §
                                                                      Appeal from the
                               Appellant,         §
                                                                    388th District Court
 v.                                               §
                                                                  of El Paso County, Texas
 NELSON GONZALES REYES,                           §
                                                                   (TC# 2014DCM0466)
                                Appellee.         §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. It

appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes no other

order with respect thereto. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF AUGUST, 2019.


                                              GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.